Citation Nr: 1708082	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a respiratory disorder, other than sinusitis (claimed as bronchitis).

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003, and from April 2007 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A July 2015 Board decision granted reopening of the previously denied claim of entitlement to service connection for sinusitis, and the Board remanded all of the Veteran's claims for service connection for sinusitis, a respiratory disorder, and a heart condition for further development.  These matters are now returned to the Board for further appellate review.

The appeal is REMANDED to the agency of original jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for sinusitis, a respiratory disorder other than sinusitis (claimed as bronchitis), and a heart condition.

In September 2016, the Veteran requested a videoconference Board hearing.  In a February 2017 informal hearing presentation, the Veteran's representative reiterated their request for a videoconference Board hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2016).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, in light of the above, the Board will grant the Veteran's request herein and remand these matters to schedule a videoconference Board hearing.


Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference Board hearing before a Veterans Law Judge at the Columbia, South Carolina RO at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

